ON MOTION FOR REHEARING
[4] The motion for rehearing seems to raise no point which we have not fully considered, except possibly that the assessments in question are void to the extent only that they exceed the benefits. This point is *Page 232 
not available to affect the present judgment, for the reason that no such contention was made in the court below, and that this court is without any means of determining the excess.
Motion denied.
BICKLEY, C.J., and PARKER, J., concur.
CATRON and SIMMS, JJ., did not participate.